DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites, lines 3-4, the limitation “…each detected object…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 1 recites, line 12, the limitation “the images” causing lack of antecedent basis issues. Appropriate correction is required.
Claim 3 recites, line 2, the limitation “alphanumeric characters” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 3 recites the limitation “the vehicle”, it is uncertain if this is the own vehicle or other vehicles. Appropriate correction is required.
          Claims 4-6 recite the limitation “each detected object” causing lack of antecedent basis issues. Appropriate correction is required.
          Claims 4-7 recite the limitation “the estimated position”, it is uncertain if this is the estimated current position or some other estimated position. Appropriate correction is required. 

Examiner’s Note 
Claims 1-14 recite claims’ element “unit”, as stated in specification, filed on 05/29/2019, Fig. 1, elements  1-24, and Page 10:13-17, “The preceding vehicle identification unit 15, the drive control unit 16, and the storage unit 18 are functional units formed by electronic circuitry including a CPU, a RAM, a ROM, and the like. More specifically, these functional units are realized by the operation of the CPU which reads data and application software from the associated memory, and operates under the computer program contained in application software.” Therefore, claims 1-14 have a physical structure and does not invoke 35 U.S.C 112(f). See MPEP § 2181(I)(A).
Claim Objections
Claims 1-14 are objected to because of the following informalities: The claimed terminology “ID” needs to be expanded, or explicated to avoid any confusion.  Appropriate correction is required.

Reason for Allowance
Claims 1-14 will be allowed granted that all pending issues are rendered moot.
The cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-14 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          KOJO (US Pub. No.: 2017/0361841 A1) teaches “A travel control device for a vehicle includes a forward information acquirer, a following travel controller, and a preceding-vehicle start detector. The forward information acquirer acquires information ahead of the vehicle. The following travel controller causes the vehicle to travel following a preceding vehicle when capturing the preceding vehicle travelling immediately ahead of the vehicle. The preceding-vehicle start detector detects a start of the preceding vehicle. The following travel controller includes a turning following controller that controls a stop and a start of the vehicle when the vehicle follows the preceding vehicle and enters an intersection to turn toward an opposite lane. The turning following controller includes an oncoming vehicle approach estimator and a stop controller. The oncoming vehicle approach estimator obtains an acceleration after the preceding vehicle starts. The stop controller stops and holds the vehicle at a waiting position of the intersection without causing the vehicle to follow the preceding vehicle.”

          Kosaka et al.  (US Pub. No.: 2018/0240258 A1) teaches “A vehicular display device which displays a marker image in a manner superimposed on a preceding vehicle in front of a vehicle when the vehicle is following the preceding vehicle while traveling, includes a display configured to display an image in a display area provided to overlap a position of a windshield included in the vehicle, a preceding vehicle detector 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BABAR SARWAR/Primary Examiner, Art Unit 3667